Exhibit 10.33

AMENDMENT TO SUBLICENSE AGREEMENT



            This Amendment to Sublicense Agreement (this "Amendment") is entered
into on this 28th day of February, 2002 ("Effective Date"), by and between
Procept, Inc. (formerly Pacific Pharmaceuticals, Ins.), a Delaware corporation
with offices at 369 Lexington Avenue, 10th Floor, New York, New York 10017
("Procept"), and AOI Pharmaceuticals, Inc., a subsidiary of Access Oncology,
Inc., a Delaware corporation with offices at 750 Lexington Avenue, 26th Floor,
New York, New York 10022 ("AOIP") (Procept and AOIP sometimes collectively
referred to as "Parties").

            WHEREAS, Procept entered into a license agreement (the "License
Agreement") on or about March 17, 1998 with The Penn State Research Foundation
("Foundation"), pursuant to which Procept received an exclusive worldwide
license to certain Patent Rights (as defined therein) and Know-how (as defined
therein);

            WHEREAS, Procept has sub-licensed certain of its interests, rights
and obligations under the License Agreement to AOIP pursuant to a sublicense
agreement entered into by and between Procept and AOIP on or about October 13,
2000 (such sublicense agreement, the "Sublicense Agreement");

            WHEREAS, Foundation and the United States Public Health Service have
agreed to enter into an interinstitutional agreement (the "Interinstitutional
Agreement"), a copy of which is attached hereto as Exhibit A, pursuant to which
Foundation shall exclusively license its rights under the License Agreement to
PHS, such Interinstitutional Agreement to become effective upon execution of the
Revised License Agreement (as defined below);

            WHEREAS, Procept and PHS have agreed to enter into a revised license
agreement, a copy of which is attached hereto as Exhibit B, regarding the Patent
Rights (such revised license agreement, the "Revised License Agreement"), which
Revised License Agreement shall supersede and terminate the terms and conditions
of the License Agreement;

            WHEREAS, as a condition to executing the Revised License Agreement,
PHS has requested that Procept amend the Sublicense Agreement to secure certain
obligations from AOIP;

            WHEREAS, Procept and AOIP wish to facilitate the development and
commercialization of the Licensed Products) and Licensed Processes) (as such
terms are defined in the Revised License Agreement);

            NOW, THEREFORE, in consideration of the foregoing premises and the
mutual covenants herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree to the following:

--------------------------------------------------------------------------------



 1. AOIP shall be bound by the terms of Section 4.02 of the Revised License
    Agreement.

 2. AOTP shall not sublicense its rights under the Sublicense Agreement without
    the consent of PHS, which consent shall not be unreasonably withheld, and
    without reasonable notice to Procept.

 3. This Amendment will be governed by and construed in accordance with the laws
    of the State of New York without regard to its conflict of law rules.

 4. This Amendment may be signed in one or more counterparts, each of which is
    to be considered an original, and taken together as one and the same
    document.

            IN WITNESS WHEREOF, the Parties acknowledge by the signatures below
of their authorized representatives that they have read this Amendment and
understand and agree to be bound by its terms and conditions.

 

PROCEPT, INC.
369 Lexington Avenue
10th Floor
New York, NY 10017  AOI PHARMACEUTICALS, INC.
An Access Oncology Company
750 Lexington Avenue
26th Floor
New York, NY 10022          By:  /s/  Salvatore A. Bucci                   
      Name: Salvatore A. Bucci
      Title:   President and Chief Executive Officer By:  /s/  I. Craig
Henderson                          
      Name:  I. Craig Henderson
      Title:   Chief Executive Officer     